

115 HR 533 IH: Corporate Rate Equality and Trade Empowerment Jobs Act of 2017
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 533IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Emmer (for himself and Mrs. Love) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to lower the corporate rate of income tax to the OECD
			 average, and for other purposes.
	
 1.Short titleThis Act may be cited as the Corporate Rate Equality and Trade Empowerment Jobs Act of 2017 or the Create Jobs Act. 2.OECD rate of corporate income tax (a)In generalSection 11(b) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(b)Amount of tax
 (1)In generalThe amount of the tax imposed by subsection (a) shall be an amount equal to the applicable percentage of the taxable income.
 (2)Applicable percentageFor purposes of this section— (A)In generalSubject to section 3 of the Corporate Rate Equality and Trade Empowerment Jobs Act of 2017, the applicable percentage for taxable years beginning in any calendar year shall be the greater of—
 (i)10 percent, or (ii)the percentage determined by the Secretary under subparagraph (B) for the taxable year.
 (B)Determination by SecretaryNot later than November 1, 2017, and every 5 years thereafter, the Secretary shall determine the percentage that is 5 percentage points less than the mean of the central government corporate income tax rates most recently published as of November 1 of the preceding calendar year by the Organisation for Economic Co-operation and Development (hereinafter referred to as OECD) for OECD countries other than the United States. The percentage determined under the preceding sentence shall apply to taxable years beginning in the subsequent calendar year and each of the 4 calendar years thereafter..
			(b)Conforming amendments
 (1)Paragraphs (2)(B) and (6)(A)(ii) of section 860E(e) of such Code are each amended by striking the highest rate of tax specified in section 11(b)(1) and inserting the rate of tax in effect for the taxable year under section 11(b). (2) (A)Section 1445(e)(1) of such Code is amended—
 (i)by striking 35 percent and inserting the rate of tax in effect for the taxable year under section 11(b), and (ii)by striking of the gain and inserting multiplied by the gain.
 (B)Section 1445(e)(2) of such Code is amended by striking 35 percent of the amount and inserting the rate of tax in effect for the taxable year under section 11(b) multiplied by the amount. (C)Section 1445(e)(6) of such Code is amended—
 (i)by striking 35 percent and inserting the rate of tax in effect for the taxable year under section 11(b), and (ii)by striking of the amount and inserting multiplied by the amount.
 (D)Section 1446(b)(2)(B) of such Code is amended by striking the highest rate of tax specified in section 11(b)(1) and inserting the rate of tax in effect for the taxable year under section 11(b). (3)Section 852(b)(1) of such Code is amended by striking the last sentence.
 (4)Section 7874(e)(1)(B) of such Code is amended by striking the highest rate of tax specified in section 11(b)(1) and inserting the rate of tax in effect for the taxable year under section 11(b). (c)Effective date (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to taxable years beginning after December 31, 2017.
 (2)WithholdingThe amendments made by subsection (b)(2) shall apply to distributions made after December 31, 2017. 3.Procedure in case Secretary determines increase in corporate income tax (a)In generalIn the case of any taxable years beginning during a calendar year (current taxable years) for which the rate of tax determined by the Secretary of the Treasury under section 11(b)(2) of the Internal Revenue Code of 1986 is higher than the rate of tax for taxable years beginning during the preceding calendar year (preceding taxable years)—
 (1)if not later than 60 days after the date of any such determination Congress enacts into law a joint resolution approving such higher rate of tax, then the rate of tax for the current taxable years shall be the rate of tax so determined by the Secretary, or
 (2)if after the expiration of such 60-day period no such joint resolution has been enacted, then the rate of tax for the current taxable years shall be the rate of tax that was in effect for such preceding taxable years.
 (b)Content of joint resolutionThe joint resolution considered under this section shall meet the following requirements: (1)Such resolution shall not have a preamble.
 (2)The title of such resolution shall be as follows: Joint resolution relating to the approval of an increased rate of corporate income tax determined under section 11(b)(2) of the Internal Revenue Code of 1986, as submitted under section 3 of the Corporate Rate Equality and Trade Empowerment Jobs Act of 2017..
 (3)The only matter after the resolving clause shall be as follows: That Congress approves of the increased rate of corporate income tax determined under section 11(b)(2) of the Internal Revenue Code of 1986 for taxable years beginning during the next 5 calendar years..
				